 



Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (this “Agreement”), originally dated as of
August 21, 2006, amended and restated in its entirety, as of April 1, 2008 (the
“Restatement Date”), by and between ASSOCIATED MATERIALS LLC, a Delaware limited
liability company (as successor to Associated Materials Incorporated, a Delaware
corporation) (the “Company”), and a wholly owned indirect subsidiary of AMH
Holdings II, Inc., a Delaware corporation (“AMH II”), and THOMAS CHIEFFE, an
individual residing in the State of Ohio (the “Executive”).
WITNESSETH:
          WHEREAS, the Company desires to continue to retain the services and
employment of the Executive on behalf of the Company, and the Executive desires
to continue such employment with the Company, upon the terms and conditions
hereinafter set forth; and
          WHEREAS, pursuant to Section 12(g) of this Agreement, this Agreement
may be amended in writing by the parties hereto; and
          WHEREAS, the Company and the Executive mutually desire to amend and
restate this Agreement as set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
     1. Employment. On the terms and subject to the conditions set forth herein,
the Company hereby employs the Executive as the President and Chief Executive
Officer of the Company, and the Executive accepts such employment, for the
Employment Term (as defined in Section 3). During the Employment Term, the
Executive shall serve as the President and Chief Executive Officer of the
Company and shall report solely to the Board of Directors of AMH II (the
“Board”), performing such duties as shall be reasonably required of a president
and chief executive officer, and shall have such other powers and perform such
other duties as may from time to time be assigned to him by the Board. Promptly
following the commencement of the Employment Term, AMH II shall take all action
necessary to appoint the Executive as a director of AMH II, and, thereafter, for
so long as the Executive remains the President and Chief Executive Officer of
the Company, AMH II shall use reasonable efforts to cause the Executive to be a
director of AMH II, and the Executive agrees to serve as such a director. To the
extent requested by the Board, the Executive shall also serve on any committees
of the Board and/or as a director, officer or employee of AMH II or any other
person or entity which, from time to time, is a direct or indirect subsidiary of
AMH II (AMH II and each such subsidiary, person or entity, other than the
Company, are hereinafter referred to collectively as the “Affiliates,” and
individually as an “Affiliate”). The Executive’s service as a director of the
Company or as a director, officer or employee of any Affiliate shall be without
additional compensation.

 



--------------------------------------------------------------------------------



 



     2. Performance. The Executive will serve the Company faithfully and to the
best of his ability and will devote his full business time, energy, experience
and talents to the business of the Company and the Affiliates; provided,
however, that it shall not be a violation of this Agreement for the Executive to
manage his personal investments and business affairs, or to engage in or serve
such civic, community, charitable, educational, or religious organizations as he
may reasonably select so long as such service does not interfere with the
Executive’s performance of his duties hereunder. The Company and the Executive
understand and agree that the Executive is obliged under the terms of a
consulting agreement between the Executive and another company to devote, and
that the Executive may so devote, from time to time prior to October 5, 2007, a
portion of his business time and attention to such other company and its
affiliates pursuant to such consulting agreement, but only to the extent the
Executive’s business time and attention to such other company and its affiliates
does not interfere with the performance of his duties hereunder.
     3. Employment Term. Subject to earlier termination pursuant to Section 6,
the Executive’s term of employment hereunder shall begin on April 1, 2008
(hereinafter referred to as the “Commencement Date”) and continue through the
date which is two (2) years following the Commencement Date; provided, however,
that beginning on the second anniversary of the Commencement Date, and on each
subsequent anniversary of the Commencement Date, such term shall be
automatically extended by an additional one (1) year beyond the end of the
then-current term, unless, at least thirty (30) days before such second
anniversary of the Commencement Date, or thirty (30) days before any such
subsequent anniversary of the Commencement Date, the Company gives written
notice to the Executive that the Company does not desire to extend the term of
this Agreement, in which case, the term of employment hereunder shall terminate
as of the second anniversary of the Commencement Date or the end of the
then-current term, as applicable (the term of employment hereunder, including
any extensions, in accordance with this Section 3, shall be referred to herein
as the “Employment Term”).
     4. Compensation and Benefits.
          (a) Salary. As compensation for his services hereunder and in
consideration of the Executive’s other agreements hereunder, during the
Employment Term, the Company shall pay the Executive a base salary, payable in
equal installments in accordance with the Company’s payroll procedures, at an
annual rate of Five Hundred Fifty Thousand Dollars ($550,000), subject to annual
review by the Board or its Compensation Committee, which may increase but not
decrease the Executive’s base salary.
          (b) Annual Incentive Bonus; Stock Option Plan and Special Retention
Incentive Bonus. (1) Commencing with calendar year 2006, the Executive shall be
entitled to participate in an annual incentive bonus arrangement established by
the Company on terms and conditions substantially as set forth in Exhibit A
hereto.
          (2) The Executive shall also be entitled to participate in the stock
option plan established by AMH II.

-2-



--------------------------------------------------------------------------------



 



          (3) The Executive shall also be entitled to receive a Special
Retention Incentive Bonus payable in three equal installments of $500,000 each
on (or within thirty (30) days after) October 1, 2008, October 1, 2009, and
October 1, 2010, so long as the Executive is continuously actively employed by
the Company through each such date, or such continuous active employment is
terminated by the Company without Cause (as defined in Section 6) or by the
Executive for Good Reason (as defined in Section 7(b)) or due to disability (as
determined in the good faith discretion of the Board) or death; provided,
however, that, if a Liquidity Event that does not constitute a Qualified Change
in Control (as defined below) occurs during calendar year 2008, all unpaid
installments will be payable no later than March 15, 2009, so long as the
Executive is continuously actively employed by the Company through such date, or
such continuous active employment is terminated by the Company without Cause or
by the Executive for Good Reason or due to disability (as determined in the good
faith discretion of the Board) or death; and provided further that, if a
Liquidity Event that does not constitute a Qualified Change in Control occurs
during calendar year 2009, the third installment will be payable no later than
March 15, 2010, so long as the Executive is continuously actively employed by
the Company through such date, or such continuous active employment is
terminated by the Company without Cause or by the Executive for Good Reason or
due to disability (as determined in the good faith discretion of the Board) or
death. “Qualified Change in Control” means a “change in the ownership or
effective control” of AMH II, or “change in the ownership of a substantial
portion of the assets” of AMH II, as such terms are used in
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the
“Code”).
          (4) For purposes of this Agreement, “Liquidity Event” shall mean the
occurrence of either of the following events: (A) a transaction or series of
transactions (whether structured as a stock sale, merger, consolidation,
reorganization, asset sale or otherwise) which results in the sale or transfer
of more than a majority of the assets of AMH II and its subsidiaries (determined
based on value) or of a majority of the capital stock of AMH II to a person
other than the Investors or their affiliates; or (B) a widely distributed sale
of the common stock of AMH II in an underwritten public offering pursuant to an
effective registration statement filed with the Securities and Exchange
Commission which yields at least $150,000,000 of net proceeds to AMH II. For
purposes of the immediately preceding sentence, “Investors” shall mean all of
the following persons collectively: Harvest Partners III, L.P., Harvest Partners
III Beteiligungsgesellschaft Bürgerlichen Rechts (mit Haftungsbeschränkung),
Harvest Partners IV, L.P., Harvest Partners IV GmbH & Co. KG, AM Holdings
Limited, AM Equity Limited, AM Investments Limited, Associated Equity Limited
and Associated Investments Limited.
          (5) The Executive shall not be entitled to participate in any bonus
plan, program or arrangement of the Company or an Affiliate, other than as
specifically provided in this Section 4(b).
          (c) Retirement, Medical, Dental and Other Benefits. During the
Employment Term, the Executive shall, in accordance with the terms and
conditions of the applicable plan documents and all applicable laws, be eligible
to participate in the various retirement, medical,

-3-



--------------------------------------------------------------------------------



 



dental and other employee benefit plans made available by the Company, from time
to time, for its executives.
          (d) Vacation; Sick Leave. During the Employment Term, the Executive
shall be entitled to not less than four (4) weeks of vacation during each
calendar year and sick leave in accordance with the Company’s policies and
practices with respect to its executives.
          (e) Business Expenses. The Company shall reimburse or advance payment
to the Executive for all reasonable expenses actually incurred by him in
connection with the performance of his duties hereunder in accordance with
policies established by the Company from time to time and subject to receipt by
the Company of appropriate documentation.
     5. Covenants of the Executive. The Executive acknowledges that in the
course of his employment with the Company he has and will become familiar with
the Company’s and the Affiliates’ trade secrets and with other confidential
information concerning the Company and the Affiliates, and that his services are
of special, unique and extraordinary value to the Company and the Affiliates.
Therefore, the Company and the Executive mutually agree that it is in the
interest of both parties for the Executive to enter into the restrictive
covenants set forth in this Section 5 and that such restrictions and covenants
are reasonable given the nature of the Executive’s duties and the nature of the
Company’s business.
          (a) Noncompetition. During the Employment Term and for the two
(2)-year period (the “Restricted Period”) following termination of the
Employment Term, the Executive shall not, within any jurisdiction or marketing
area in which the Company or any Affiliate is doing or is qualified to do
business, directly or indirectly, own, manage, operate, control, be employed by
or participate in the ownership, management, operation or control of, or be
connected in any manner with, any Business (as hereinafter defined), provided
that the Executive’s ownership of securities of two percent (2%) or less of any
class of securities of a public company shall not, by itself, be considered to
be competition with the Company or any Affiliate. For purposes of this
Agreement, “Business” shall mean the manufacturing, production, distribution or
sale of exterior residential building products, including, without limitation,
vinyl siding, windows, fencing, decking, railings and garage doors, or any other
business of a type and character engaged in by the Company or an Affiliate
during the Employment Term.
          (b) Nonsolicitation. During the Employment Term and for the Restricted
Period following termination of the Employment Term, the Executive shall not,
directly or indirectly, (i) employ, solicit for employment or otherwise contract
for the services of any individual who is or was an employee of the Company or
any Affiliate; (ii) otherwise induce or attempt to induce any employee of the
Company or an Affiliate to leave the employ of the Company or such Affiliate, or
in any way interfere with the relationship between the Company or any Affiliate
and any employee respectively thereof; or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or any
Affiliate to cease doing business with the Company or such Affiliate, or
interfere in any way with the relationship between any such customer, supplier,
licensee or business relation and the Company or any Affiliate.

-4-



--------------------------------------------------------------------------------



 



          (c) Nondisclosure; Inventions. For the Employment Term and thereafter,
(i) the Executive shall not divulge, transmit or otherwise disclose (except as
legally compelled by court order, and then only to the extent required, after
prompt notice to the Board of any such order), directly or indirectly, other
than in the regular and proper course of business of the Company and the
Affiliates, any customer lists, trade secrets or other confidential knowledge or
information with respect to the operations or finances of the Company or any
Affiliates or with respect to confidential or secret processes, services,
techniques, customers or plans with respect to the Company or the Affiliates
(all of the foregoing collectively hereinafter referred to as, “Confidential
Information”), and (ii) the Executive will not use, directly or indirectly, any
Confidential Information for the benefit of anyone other than the Company and
the Affiliates; provided, however, that the Executive has no obligation, express
or implied, to refrain from using or disclosing to others any such knowledge or
information which is or hereafter shall become available to the general public
other than through disclosure by the Executive. All Confidential Information,
new processes, techniques, know-how, methods, inventions, plans, products,
patents and devices developed, made or invented by the Executive, alone or with
others, while an employee of the Company which are related to the business of
the Company and the Affiliates shall be and become the sole property of the
Company, unless released in writing by the Board, and the Executive hereby
assigns any and all rights therein or thereto to the Company.
          (d) Nondisparagement. During the Employment Term and thereafter, the
Executive shall not take any action to disparage or criticize the Company or any
Affiliate or their respective employees, directors, owners or customers or to
engage in any other action that injures or hinders the business relationships of
the Company or any Affiliate. Nothing contained in this Section 5(d) shall
preclude the Executive from enforcing his rights under this Agreement.
          (e) Return of Company Property. All Confidential Information, files,
records, correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company or an Affiliate, whether prepared by the Executive or otherwise
coming into his possession in the course of the performance of his services
under this Agreement, shall be the exclusive property of the Company and shall
be delivered to the Company, and not retained by the Executive (including,
without limitations, any copies thereof), promptly upon request by the Company
and, in any event, promptly upon termination of the Employment Term.
          (f) Enforcement. The Executive acknowledges that a breach of his
covenants contained in this Section 5 may cause irreparable damage to the
Company and the Affiliates, the exact amount of which would be difficult to
ascertain, and that the remedies at law for any such breach or threatened breach
would be inadequate. Accordingly, the Executive agrees that if he breaches or
threatens to breach any of the covenants contained in this Section 5, in
addition to any other remedy which may be available at law or in equity, the
Company and the Affiliates shall be entitled to specific performance and
injunctive relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing that monetary damages will not provide an
adequate remedy.
          (g) Scope of Covenants. The Company and the Executive further
acknowledge that the time, scope, geographic area and other provisions of this
Section 5 have been specifically negotiated by sophisticated commercial parties
and agree that all such

-5-



--------------------------------------------------------------------------------



 



provisions are reasonable under the circumstances of the activities contemplated
by this Agreement. In the event that the agreements in this Section 5 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, they shall be interpreted to extend only over the maximum period of
time for which they may be enforceable and/or over the maximum geographical area
as to which they may be enforceable and/or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by such court in
such action.
     6. Termination. The employment of the Executive hereunder shall
automatically terminate at the end of the Employment Term. The employment of the
Executive hereunder and the Employment Term may also be terminated at any time
by the Company with or without Cause. For purposes of this Agreement, except as
otherwise provided in Section 8, “Cause” shall mean: (i) embezzlement, theft or
misappropriation by the Executive of any property of the Company or an
Affiliate; (ii) any breach by the Executive of the Executive’s covenants under
Section 5; (iii) any breach by the Executive of any other provision of this
Agreement which breach is not cured, to the extent susceptible to cure, within
fourteen (14) days after the Company has given written notice to the Executive
describing such breach; (iv) failure or refusal by the Executive to perform any
directive of the Board or the duties of his employment hereunder which continues
for a period of fourteen (14) days following notice thereof by the Company to
the Executive; (v) any act by the Executive constituting a felony or otherwise
involving theft, fraud, dishonesty, misrepresentation or moral turpitude;
(vi) conviction of, or plea of nolo contendere (or a similar plea) to, any
criminal offense; (vii) gross negligence or willful misconduct on the part of
the Executive in the performance of his duties as an employee, officer or
director of the Company or an Affiliate; (viii) the Executive’s breach of his
fiduciary obligations, or disloyalty, to the Company or an Affiliate; (ix) any
act or omission to act of the Executive intended to harm or damage the business,
property, operations, financial condition or reputation of the Company or any
Affiliate; (x) any chemical dependence of the Executive which adversely affects
the performance of his duties and responsibilities to the Company or an
Affiliate; or (xi) the Executive’s violation of the Company’s or an Affiliate’s
code of ethics, code of business conduct or similar policies applicable to the
Executive, including but not limited to, the Company’s Code of Ethics for the
Chief Executive Officer and the Senior Financial Officers. The existence or
non-existence of Cause shall be determined in good faith by the Board. The
employment of the Executive may also be terminated at any time by the Executive
by notice of resignation delivered to the Company not less than ninety (90) days
prior to the effective date of such resignation.
     7. Severance. (a) Except as otherwise provided in Section 8, if the
Executive’s employment hereunder is terminated during the Employment Term (1) by
the Company other than for Cause and not due to disability (as determined in the
good faith discretion of the Board), death or expiration of the Employment Term
following notice by the Company not to extend the Employment Term in accordance
with Section 3, or (2) by the Executive for Good Reason, the Executive shall be
entitled to receive as severance (subject to Section 9): (i) an amount equal to
the Executive’s base salary as in effect immediately prior to the date of the
Executive’s termination of employment for the period of twenty-four (24) months,
payable, commencing no later than sixty (60) days following such termination, in
equal installments in accordance with the Company’s payroll procedures during
the twenty-four (24) month period following the date

-6-



--------------------------------------------------------------------------------



 



of the Executive’s termination (such twenty-four (24) month period, the
“Severance Period”); (ii) continued medical and dental benefits described in
Section 4(c) for the Severance Period, at the same rate of employee and Company
shared costs of such coverage as in effect from time to time for active
employees of the Company; and (iii) a pro rata portion (based on the number of
days the Executive was employed by the Company during the calendar year of
termination) of any annual incentive bonus otherwise payable in accordance with
Section 4(b)(1) for the year of termination of the Executive’s employment,
payable no earlier than the date on which such bonus, if any, would have been
paid under the applicable plan or policy of the Company absent such termination
of employment, but no later than March 15 of the calendar year immediately
following the calendar year of such termination. With respect to any such
continued medical and dental benefits described in clause (ii) of the first
sentence of this Section 7 for which the Executive is eligible, (I) if the
Company cannot continue such benefits, the Company shall pay the Executive for
the cost of such benefits; (II) such benefits shall be discontinued in the event
the Executive becomes eligible for similar benefits from a successor employer
(and the Executive’s eligibility for any such benefits shall be reported by the
Executive to the Company); and (III) the Executive’s period of “continuation
coverage” for purposes of Section 4980B of the Code shall be deemed to commence
on the date of the Executive’s termination of employment.
          (b) For purposes of this Agreement, except as otherwise provided in
Section 8, “Good Reason” shall mean the occurrence, without the Executive’s
consent, of any of the following events: (i) an action by the Company resulting
in a material adverse change in the Executive’s reporting responsibilities or a
material diminution in the Executive’s duties or direct reports; or (ii) a
material breach of any material provision of this Agreement by the Company
(which is not in connection with the termination of the Executive’s employment
for Cause or due to the Executive’s Disability); provided, however, that the
occurrence of any event described in clause (i) or (ii) of this Section 7(b) may
only constitute Good Reason if the relevant circumstances or conditions are not
remedied by the Company within thirty (30) days after receipt by the Company of
written notice thereof from the Executive.
     8. Change in Control. This Section 8 will be binding upon the Restatement
Date, but notwithstanding anything in this Agreement to the contrary, this
Section 8 will not be operative unless and until a Change in Control occurs.
Upon the occurrence of a Change in Control at any time during the Employment
Term, this Section 8 shall become immediately operative without further action;
provided, however, that if, prior to a Change in Control, the Executive ceases
for any reason to be an employee of the Company and any Affiliate, the
effectiveness of this Section 8 will immediately terminate without further
action and be of no further effect. Certain capitalized terms used in this
Section 8 are defined for purposes of this Section 8 in Section 8(e).
          (a) Termination Following a Change in Control. In the event of a
Change in Control, if the Executive’s employment is terminated by the Company or
an Affiliate during the Post-Change Period, the Executive shall be entitled to
the benefits provided by Section 8(c) unless such termination is the result of
the occurrence of one or more of the following events:

  (i)   The Executive’s death;     (ii)   If the Executive becomes permanently
disabled within the meaning of, and begins actually to receive disability
benefits under, the long-term

-7-



--------------------------------------------------------------------------------



 



      disability plan applicable to the Executive immediately prior to the
Change in Control; or     (iii)   Cause (as defined in Section 8(e)(i)).

If, during the Post-Change Period, the Executive’s employment is terminated by
the Company or an Affiliate as described in clause (i), (ii) or (iii) of this
Section 8(a), the Executive will not be entitled to the benefits provided by
Section 8(c).
          (b) Termination by Executive. In the event of a Change in Control, the
Executive may terminate employment with the Company during the Post-Change
Period with the right to severance compensation as provided in Section 8(c) upon
the occurrence of one or more of the following events (regardless of whether any
other reason, other than death, permanent disability or Cause, for such
termination has occurred, including other employment):

  (i)   the failure to maintain the Executive in the position, or a
substantially equivalent or superior position, with the Company and/or with a
direct or indirect parent company of the Company that the Executive held
immediately prior to the Change in Control, which is not remedied by the Company
within 10 calendar days after receipt by the Company of notice from the
Executive of such failure;     (ii)   (A) a reduction in the Executive’s base
salary pursuant to Section 4(a) hereof or (B) the termination or significant
reduction in the aggregate of the Executive’s right to participate in employee
benefit plans or programs of the Company as in effect prior to the Change in
Control (other than Incentive Pay (as hereinafter defined) or any other bonus,
incentive or stock or equity-based compensation or benefits), in either case
which is not remedied by the Company within 10 calendar days after receipt by
the Company of notice from the Executive of such reduction or termination;    
(iii)   a reduction or elimination of the Executive’s opportunity to earn
Incentive Pay pursuant to any plan or program in effect immediately prior to the
Change in Control which is not remedied by the Company within 10 calendar days
after receipt by the Company of notice from the Executive of such reduction or
elimination (for the avoidance of doubt, changes in the value or performance of
the Company or an Affiliate or successor of either following the Change in
Control shall not be considered a reduction or elimination of the Executive’s
opportunity to earn Incentive Pay); or     (iv)   the Company requires the
Executive to have his principal place of work changed to any location that is
more than 35 miles from the location thereof immediately prior to the Change in
Control, without his prior written consent.

          (c) Change in Control Severance. If, following the occurrence of a
Change in Control, the Company or an Affiliate terminates the Executive’s
employment during the Post-Change Period other than as described in clause (i),
(ii) or (iii) of Section 8(a), or if the Executive

-8-



--------------------------------------------------------------------------------



 



terminates his employment pursuant to Section 8(b), the Executive shall not be
entitled to the severance compensation described in Section 7, and, subject to
Section 9, the Company will (i) pay or cause to be paid to the Executive the
amounts described in Sections 8(c)(1), 8(c)(2), 8(c)(3) and 8(c)(6) in a
lump-sum no later than sixty (60) days after the Termination Date; (ii) pay or
cause to be paid to the Executive the amount described in Section 8(c)(4), such
amount to be payable no earlier than the date on which such Incentive Pay, if
any, would have been paid under the applicable plan or policy of the Company
absent such termination of employment, but no later than March 15 of the
calendar year immediately following the calendar year of the Termination Date;
and (iii) provide the Executive the benefits described in Section 8(c)(5) for
the period described therein. The foregoing to the contrary notwithstanding, if
the Executive is entitled to payments under this Section 8(c) following a Change
in Control that does not constitute a “change in the ownership or effective
control” of the relevant company or a “change in the ownership of a substantial
portion of the assets” of the relevant company, as such terms are used in Code
Section 409A(a)(2)(A)(v), then an amount equal to the amount that would have
been paid under Section 7(a)(i) had a Change in Control not occurred shall be
paid in installments during the twenty-four (24) month period following the
Termination Date, and the remaining amounts described in clause (i) of this
Section 8(c) above (reduced by the amount so paid in installments) shall be paid
in a lump-sum.

  (1)   A lump sum payment in an amount equal to all Base Pay and Incentive Pay
(other than for the calendar year of such termination of employment) owed to the
Executive for periods on or prior to the Termination Date.     (2)   A lump sum
payment in an amount equal to two times the Executive’s base salary pursuant to
Section 4(a) (at the rate in effect immediately prior to the Termination Date).
    (3)   A lump sum payment equal to two times Incentive Pay (in an amount
equal to the highest amount of Incentive Pay earned by the Executive in any
calendar year during the three calendar years immediately preceding the calendar
year in which the Change in Control occurred).     (4)   In the event that the
Termination Date occurs after June 30 in any calendar year, a lump sum payment
equal to one times Incentive Pay for such calendar year, multiplied by a
fraction, the numerator of which is the number of days between (and including)
January 1 of the calendar year in which the Termination Date occurs and the
Termination Date, and the denominator of which is 365.     (5)   For a period of
24 months following the Termination Date (the “Continuation Period”), the
Company will provide the Executive with medical, dental and life insurance
benefits consistent with the terms in effect for such benefits for active
employees of the Company during the Continuation Period. If and to the extent
that any benefit described in this Section 8(c)(5) is not or cannot be paid or
provided under any Company plan or program, then the Company will pay or provide
for the payment to the Executive, his dependants and beneficiaries, of such
employee benefits. Without otherwise limiting the purposes of Section 8(d),

-9-



--------------------------------------------------------------------------------



 



      employee benefits otherwise receivable by the Executive pursuant to this
Section 8(c)(5) will be reduced to the extent comparable welfare benefits are
actually received by the Executive from another employer during the Continuation
Period following the Executive’s Termination Date, and any such benefits
actually received by the Executive shall be reported by the Executive to the
Company. The foregoing to the contrary notwithstanding, to the extent required
in order to comply with Section 409A of the Code, in no event shall any such
benefits be provided beyond the end of the second calendar year that begins
after the Executive’s “separation from service” within the meaning of
Section 409A of the Code.     (6)   The Company will pay to the Executive the
cost of employee outplacement services for the Executive in the amount of
$30,000.

          (d) No Mitigation Obligation; Effect on Other Rights. The payment of
the severance compensation by the Company to the Executive in accordance with
the terms of this Section 8 is hereby acknowledged by the Company to be
reasonable, and the Executive will not be required to mitigate the amount of any
payment provided for in this Section 8 by seeking other employment or otherwise,
except as expressly provided in the last sentence of Section 8(c)(5). This
Section 8 will not affect any rights (other than any rights to severance,
termination, retention or similar compensation or benefits) that the Executive
may have pursuant to any agreement, plan or policy of the Company or a
subsidiary thereof providing employee benefits, which rights shall be governed
by the terms thereof.
          (e) Certain Defined Terms. The following terms have the following
meanings when used in this Section 8:

  (i)   “Cause” means that, prior to any termination pursuant to Section 8(b),
the Executive shall have:

  (1)   been convicted of a criminal violation involving fraud, embezzlement or
theft;     (2)   committed intentional wrongful damage to property of the
Company or any Affiliate; or     (3)   committed intentional wrongful disclosure
of confidential information of the Company or any Affiliate.

Nothing herein will limit the right of the Executive or his beneficiaries to
contest the validity of any determination by the Company to terminate the
Executive for Cause.

  (ii)   “Change in Control” means (A) a stock sale, merger, consolidation,
combination, reorganization or other transaction involving the Company resulting
in less than fifty percent (50%) of the combined voting power of the surviving
or resulting entity being owned by the owner or owners of

-10-



--------------------------------------------------------------------------------



 



      the Company immediately prior to such transaction; (B) a stock sale,
merger, consolidation, combination, reorganization or other transaction
involving AMH II, AMH Holdings, Inc. (“AMH”) or Associated Materials Holdings,
LLC (“Parent”) resulting in less than fifty percent (50%) of the combined voting
power of the surviving or resulting entity being owned by the shareholders or
owners of AMH II, AMH or Parent, as applicable, immediately prior to such
transaction or (C) the liquidation or dissolution of the Company, AMH II, AMH or
Parent or the sale or other disposition of all or substantially all of the
assets or business of the Company, AMH II, AMH or Parent (other than, in the
case of either clause (A), (B) or (C) above, in connection with any employee
benefit plan of the Company or an Affiliate).     (iii)   “Incentive Pay” means
an annual cash bonus or annual cash incentive compensation, in addition to base
salary, made or to be made in regard to services rendered in any year or other
period pursuant to any bonus, incentive, profit-sharing, performance,
discretionary pay or similar agreement, policy, plan, program or arrangement
(whether or not funded) of the Company or an Affiliate, or any successor
thereto; provided that the Incentive Pay shall not include any stock options or
other stock-based compensation or any special management bonuses paid in
connection with any debt offering or recapitalization of AMH II and/or another
Affiliate. For the avoidance of doubt, as of the date hereof, Incentive Pay
shall mean the annual incentive bonus arrangement described in Section 4(b).    
(iv)   “Post-Change Period” means the period of time commencing on the date of
the first occurrence of a Change in Control and continuing until the second
anniversary of the occurrence of such Change in Control.     (v)   “Termination
Date” means the date on which the Executive’s employment with the Company or an
Affiliate is terminated.

     9. Termination of Compensation and Benefits; Execution of Release;
Coordination of Provisions. If the Executive’s employment terminates otherwise
than in a termination entitling him to severance pay and benefits pursuant to
Section 7 or Section 8, the Executive shall not be entitled to any severance,
termination pay or similar compensation or benefits, provided that the Executive
shall be entitled to any benefits then due or accrued in accordance with the
applicable employee benefit plans of the Company or applicable law, including
“continuation coverage” under the Company’s group health plans for purposes of
Section 4980B of the Code. As a condition of receiving any severance
compensation for which the Executive otherwise qualifies under Section 7 or
Section 8, or any payment under Section 4(b)(3), the Executive agrees to execute
within sixty (60) days following the date of the Executive’s termination of
employment a general release of the Company and the Affiliates and their
respective officers, directors and employees from any and all claims,
obligations and liabilities of any kind whatsoever, including, without
limitation, those arising from or in connection with the Executive’s employment
or termination of employment with the Company or this Agreement (including,
without limitation, civil rights claims), in such form as is requested by the
Company,

-11-



--------------------------------------------------------------------------------



 



such release to be delivered, and to have become fully irrevocable, on or before
the end of such sixty (60)-day period. It is expressly agreed and understood
that if such a release has not been executed and delivered and become fully
irrevocable by the end of such sixty (60)-day period, no amounts or benefits
under Section 7 or 8 shall be or become payable (except that any continued
medical, dental or life insurance benefits may be provided during such sixty
(60)-day period pursuant to Section 7 or 8, as the case may be, but will cease
to be provided on the last day of such period). Any severance compensation and
benefits to which the Executive may be entitled under Section 8 shall be in lieu
of any severance compensation or benefits to which the Executive may be entitled
under Section 7. The Executive acknowledges and agrees that, except as
specifically described in Section 7 and Section 8, all of the Executive’s rights
to any compensation, benefits (other than base salary earned through the date of
termination of employment and any benefits due or accrued prior to termination
of employment in accordance with the applicable employee benefit plans of the
Company or applicable law), bonuses or severance from the Company or any
Affiliate after termination of the Employment Term shall cease upon such
termination.
     10. Limitation on Payments and Benefits. Notwithstanding any provision of
this Agreement to the contrary, no amount or benefit shall be paid or provided
under this Agreement to an extent or in a manner that would result in payments
or benefits (or other compensation) not being fully deductible by the Company or
an Affiliate for federal income tax purposes because of Section 280G of the
Code, or any successor provision thereto (or that would result in the Executive
being subject to the excise tax imposed by Section 4999 of the Code, or any
successor provision thereto). The determination of whether any such payments or
benefits to be provided under this Agreement or otherwise would not be so
deductible (or whether the Executive would be subject to such excise tax) shall
be made at the expense of the Company, if requested by either the Executive or
the Company, by a firm of independent accountants or a law firm selected by the
Company and reasonably acceptable to the Executive. The Company and the
Executive shall cooperate to submit for approval by the shareholders of the
Company, AMH II or another applicable Affiliate, in accordance with
Section 280G(b)(5) of the Code, payments and benefits that may be made or
provided to the Executive that may otherwise be considered “parachute payments,”
as defined in Section 280G(b)(2) of the Code. In the event that any payment or
benefit intended to be provided under this Agreement or otherwise would
constitute a “parachute payment,” as defined in Section 280G of the Code, the
Executive shall be entitled to designate the payments and/or benefits (beginning
with cash payments) to be reduced or modified so that the Company or an
Affiliate is not denied any federal income tax deductions for any such parachute
payment because of Section 280G of the Code (or so that the Executive is not
subject to the excise tax imposed by Section 4999 of the Code). The Company
shall provide the Executive with all information reasonably requested by the
Executive to permit the Executive to make such designation. In the event that
the Executive fails to make such designation within ten (10) business days after
the date his employment with the Company or an Affiliate terminates, the Company
may effect such reduction in any manner it deems appropriate (beginning with
cash payments).
     11. Notice. Any notices required or permitted hereunder shall be in writing
and shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, or sent by reputable overnight courier, postage
prepaid, to the addresses set forth as follows:

-12-



--------------------------------------------------------------------------------



 



     
If to the Company:
  Associated Materials LLC
3773 State Road
Cuyahoga Falls, Ohio 44223
 
   
With copies to:
  Harvest Partners, LLC
280 Park Avenue, 33rd Floor
New York, New York 10017
Attention: Ira D. Kleinman
 
   
and
  Investcorp International Inc.
280 Park Avenue, 36th Floor
New York, New York 10017
Attention: Thomas Sullivan
 
   
and
   
 
   
 
  White & Case LLP
1155 Avenue of the Americas
New York, New York 10036
Attention: Oliver C. Brahmst, Esq.
 
   
If to the Executive:
  Thomas Chieffe
9315 Nighthawk Way
Chagrin Falls, Ohio 44023
 
   
With a copy to:
  McSherry, Patton and Toumert
178 East Washington Street
Chagrin Falls, Ohio 44022
Attention: Mary Jo Paulett-Toumert, Esq.

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.
     12. General.
          (a) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York applicable to contracts executed and to be performed entirely within said
State.
          (b) Construction and Severability. If any provision of this Agreement
shall be held invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the parties undertake
to implement all efforts which are necessary, desirable and sufficient to amend,
supplement or substitute all and any such invalid, illegal or unenforceable
provisions with enforceable and valid provisions which would produce as nearly
as may be possible the result previously intended by the parties without
renegotiation of any material terms and conditions stipulated herein.

-13-



--------------------------------------------------------------------------------



 



          (c) Assignability. The Executive may not assign his interest in or
delegate his duties under this Agreement. This Agreement is for the employment
of the Executive, personally, and the services to be rendered by him under this
Agreement must be rendered by him and no other person. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the Company and
its successors and assigns. Without limiting the foregoing and notwithstanding
anything else in this Agreement to the contrary, the Company may assign this
Agreement to, and all rights hereunder shall inure to the benefit of, any
subsidiary of the Company or any person, firm or corporation resulting from the
reorganization of the Company or succeeding to the business or assets of the
Company by purchase, merger, consolidation or otherwise.
          (d) Warranty by the Executive. The Executive represents and warrants
to the Company that the Executive is not subject to any contract, agreement,
judgment, order or decree of any kind, or any restrictive agreement of any
character, that restricts the Executive’s ability to perform his obligations
under this Agreement or that would be breached by the Executive upon his
performance of his duties pursuant to this Agreement, and the Executive shall
indemnify and hold harmless the Company and the Affiliates from and against any
and all liabilities, losses, claims, obligations or the like arising from or in
connection with any breach of, or inaccuracy in, the Executive’s representations
and warranties contained in this sentence.
          (e) Compliance with Rules and Policies. The Executive shall perform
all services in accordance with the lawful policies, procedures and rules
established by the Company and the Board. In addition, the Executive shall
comply with all laws, rules and regulations that are generally applicable to the
Company or its subsidiaries and their respective employees, directors and
officers.
          (f) Withholding Taxes. All amounts payable hereunder shall be subject
to the withholding of all applicable taxes and deductions required by any
applicable law.
          (g) Entire Agreement; Modification. This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, supersedes all prior agreements and undertakings, both written and oral,
and may not be modified or amended in any way except in writing by the parties
hereto.
          (h) Duration. Notwithstanding the Employment Term hereunder, this
Agreement shall continue for so long as any obligations remain under this
Agreement.
          (i) Survival. The covenants set forth in Section 5 and the parties’
respective rights and obligations under Section 8 shall survive and shall
continue to be binding upon the Executive and the Company as the case may be,
notwithstanding the termination or expiration of this Agreement or the
termination of the Executive’s employment following a Change in Control for any
reason whatsoever.
          (j) Waiver. No waiver by either party hereto of any of the
requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be performed by, the other party shall be deemed
a waiver of a similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time. Any such

-14-



--------------------------------------------------------------------------------



 



waiver shall be express and in writing, and there shall be no waiver by conduct.
Pursuit by either party of any available remedy, either in law or equity, or any
action of any kind, does not constitute waiver of any other remedy or action.
Such remedies are cumulative and not exclusive.
          (k) Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.
          (l) Section References. The words Section and paragraph herein shall
refer to provisions of this Agreement unless expressly indicated otherwise.
          IN WITNESS WHEREOF, the parties hereto, intending to be legally bound,
have hereunto executed this Agreement as of the day and year first written
above.

            ASSOCIATED MATERIALS LLC
    Date: April 1, 2008  By:   /s/ Cynthia L. Sobe         Name:   Cynthia L.
Sobe        Title:   Vice President, Chief Financial Officer        THOMAS
CHIEFFE
    Date: April 1, 2008    /s/ Thomas Chieffe                  

-15-



--------------------------------------------------------------------------------



 



EXHIBIT A
Annual Incentive Bonus
     The Executive’s annual incentive bonus for each calendar year during the
Employment Term, commencing with calendar year 2006, shall be a percentage of
the Executive’s base salary based upon achievement by AMH II of annual EBITDA
Hurdles, or such other financial measures as may be established by the Board or
its Compensation Committee , with respect to the applicable calendar year, as
follows:

      Achievement of EBITDA Hurdles   Percentage of Base Salary       Less than
threshold   Zero       Threshold   20.00%       Target   100.00%       Maximum  
150.00%

          If the actual EBITDA for a particular calendar year is between two
EBITDA Hurdles, the applicable percentage of base salary shall be determined by
linear interpolation based on the difference between such EBITDA Hurdles. For
the avoidance of doubt, in no event shall the annual incentive bonus exceed 150%
of base salary.
          Notwithstanding the foregoing to the contrary:
          (a) the Executive’s annual incentive bonus for calendar year 2006
shall be $250,000, and
          (b) the Executive’s annual incentive bonus for calendar year 2007
shall be not less than 50% of base salary.
          For purposes of the Executive’s annual incentive bonus and the
computation thereof:

1.   Base salary shall mean the annual rate of base salary in effect under this
Agreement as of April 1 of the calendar year to which the bonus relates.   2.  
“EBITDA Hurdle” shall mean threshold, target and maximum amounts of EBITDA with
respect to a calendar year, as determined in good faith by the Board or its
Compensation Committee. EBITDA Hurdles shall be adjusted consistent with the
definition of EBITDA, in the discretion of the Board or its Compensation
Committee.   3.   “EBITDA” shall mean the consolidated net income of AMH II,
adjusted to exclude deduction of interest expense (net of interest income),
income taxes, depreciation and

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Page 2

    amortization and the “Harvest Fee” pursuant to the Management Agreement,
dated as of April 19, 2002, between Harvest Partners, Inc. and Associated
Materials Incorporated, as amended from time to time, and to exclude gain or
loss from sale of capital assets, and including deduction of all bonuses paid or
accrued with respect to the Executive and all other officers and employees of
AMH II and its subsidiaries (including, without limitation, the Executive’s
bonuses under this Agreement), for the relevant calendar year, calculated
otherwise in accordance with generally accepted accounting principles, subject
to any adjustments made in good faith by the Board or its Compensation
Committee. EBITDA shall be determined by the Company’s management, subject to
audit or review by AMH II’s external accountants and approval, in good faith, by
the Board or its Compensation Committee. EBITDA shall exclude, without
duplication, any transaction- or merger-related costs which are expensed rather
than capitalized; any revenue, expense, gain or loss from operations divested
during the relevant calendar year; the effect of inventory write-ups made due to
purchase accounting; and any other non-recurring, extraordinary items subject to
approval, in good faith, by the Board or its Compensation Committee. EBITDA
shall be adjusted to reflect acquisitions, divestitures and other similar
transactions involving AMH II or its subsidiaries, in the discretion of the
Board or its Compensation Committee .   4.   Any annual incentive bonus to which
the Executive is entitled under Exhibit A of this Agreement for any calendar
year shall be paid in a cash lump-sum within thirty days following the close of
AMH II’s books and completion of AMH’s annual audit by its external accountants
for such calendar year but in any event shall not be paid later than March 15 of
the calendar year immediately following the calendar year to which the bonus
relates.

The Executive’s entitlement to an annual incentive bonus shall be determined by
the Board or its Compensation Committee in good faith in accordance with this
Exhibit A.

 -2-